Order entered February 18, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00732-CV

                               ALBERT G. HILL, III, Appellant

                                                V.

                               ALBERT G. HILL, JR., Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-04523

                                            ORDER
       We GRANT appellant’s February 5, 2014 motion for an extension of time to file a reply

brief. Appellant shall file his reply brief on or before February 27, 2014.


                                                       /s/   ADA BROWN
                                                             JUSTICE